ON PETITION TO REHEAR
The defendant has filed a courteous petition to rehear in which he says (1) that when his retained counsel filed a motion in the trial court for a delayed appeal on May 24, 1968 counsel attached thereto an affidavit reciting that, prior to expiration of the statutory maximum of 90 days allowed for filing his Bill of Exceptions, the official State court reporter was contacted about obtaining it, and (2) that when he filed his petition for a delayed appeal after this Court’s initial affirmance of the judgment below, the District Attorney General filed an answer admitting that the defendant was denied an appellate review on the merits of his case by the failure of the official court reporter “to properly and timely perform the duties for which he was appointed and paid,” without any fault of the defendant or his counsel.
As pointed out specifically in our original opinion, as well as in this petition to rehear, it was not until long after expiration of the maximum permissible time allowed for filing the Bill of Exceptions that defense counsel filed the motion of May 24, 1968 calling the court’s attention to the fact that the official court reporter had failed to prepare the transcript within the time allowed. It was then too late. This presiding fact and its consequences are inescapable.
The record in this case does not show any action by retained counsel to secure the trial transcript from the *629official court reporter until after the time for filing the Bill of Exceptions had expired. There is no showing in this record that at any time during the 90 days allowed for filing the Bill of Exceptions defense counsel appealed to the trial court for an order directing the official court reporter to prepare the trial transcript as a Bill of Exceptions, notwithstanding such reporters are subject to the supervision of the appointing judge in the performance of their duties, including dealings with parties requesting transcripts. TCA § 40-2038. No claim to the contrary is asserted in the petition for post-conviction relief, which initiated this case, or elsewhere in this record, by affidavit or otherwise.
A petition to rehear which points out no matter of law or fact overlooked by the Court, and only seeks to reargue matters which counsel insists were improperly decided, presents no ground for a rehearing. The office of a petition to rehear is to bring to the attention of the Court matters of law or fact improvidently overlooked, not matters which counsel supposes were decided incorrectly. City of Paris v. Paris-Henry County Public Utility District, 207 Tenn. 388, 340 S.W.2d 885; Flippen v. State, 211 Tenn. 507, 365 S.W.2d 895; Rule 32, Rules of Supreme Court of Tennessee.
This petition must be denied.
HYDER and MITCHELL, JL, concur.